Exhibit 99.1 JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13D, dated August 21, 2014, with respect to the Common Stock of Cocrystal Pharma, Inc. is, and any amendments hereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13(d) under the Securities Exchange Act of 1934, as amended. Date: August 21, 2014 /s/ Phillip Frost, M.D. Phillip Frost, M.D. /s/ Phillip Frost, M.D. Phillip Frost, M.D., Trustee Frost Gamma Investments Trust
